Case 2:20-cv-11659-GAD-DRG ECF No. 18, PageID.274 Filed 12/11/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TWIN FLAMES UNIVERSE.COM, INC., et al,
    Plaintiffs,

-vs-                                          Case No. 2:20-cv-11659

                                                    Hon. Gershwin A. Drain

ARCELIA FRANCIS HUGUES, et al,
    Defendants.


  STIPULATED ORDER EXTENDING TIME FOR DEFENDANT ARCELIA
     FRANCIS HUGUES TO ANSWER OR OTHERWISE RESPOND TO
    PLAINTIFFS’ RESPONSE TO DEFENDANTS MOTION TO DISMISS

       This matter is before the Court on the stipulation of the parties as evidenced

by the signature of, myself, Defendant pro se, Arcelia Francis Hugues and Plaintiffs’

counsel below. Both parties have discussed and agreed to extend my reply to their

response to my Motion to Dismiss by two weeks until December 18th 2020, so that

I may contact my legal advisors during the business week before proceeding. This

agreement was discussed via email between the Defendent, and the Plaintiff's

Council, Justin Mercer.



Dated: December 11, 2020               s/Gershwin a. Drain___________________
                                       Hon. Gershwin A. Drain
                                       United States District Court Judge
Case 2:20-cv-11659-GAD-DRG ECF No. 18, PageID.275 Filed 12/11/20 Page 2 of 2




                                   _/s/ Justin Mercer_____________
                                   By: Justin Mercer
                                   Counsel for Plaintiffs
                                   81 Prospect Street Suite 8001
                                   Brooklyn, NY 11201
                                   Telephone: (718) 243-9326
                                   Email: justin@iLawco.com

                                   /s/ Arcelia Francis Hugues
                                   By: Arcelia Francis Hugues, Defendant
                                   Pro Se
                                   7994 State Route 20
                                   Madison, NY 13402
                                   Telephone: (315) 404-9442
                                   Email: archaicarcelia@zoho.com



Dated: September 5, 2020
